        Case 7:20-cv-03160-PMH Document 10 Filed 08/04/20 Page 1 of 1




                                          600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                      SAMUEL G. DOBRE
                                                                                        sdobre@bsk.com
                                                                                         P: 646.253.2320
                                                                                         F: 646.253.2377
August 4, 2020

VIA ELECTRONIC CASE FILING
Hon. Philip M. Halpern
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

             Re:    Irizarry v. Long Island University
                    Civil Action No. 7: 20-cv-03160

Dear Judge Halpern:

Please be advised that we represent Defendant Long Island University in the above-
captioned action. It has been stipulated by and between the Parties that Defendant’s time
to answer, or otherwise respond to, Plaintiff’s Complaint is extended from August 6, 2020,
up to and including, August 27, 2020. The Court may wish to note that this is Defendant's
second request to extend time to respond to Plaintiff’s Complaint.

If this meets with Your Honor’s approval, the Parties respectfully request you please “So
Order” where indicated below.

Respectfully Submitted,

 BOND, SCHOENECK & KING, PLLC                              SO ORDERED


                                                           __________________________
                                                           Hon. Philip M. Halpern

 Samuel G. Dobre

cc:   Sarah Westcot, Esq.
      Bursor & Fisher, P.A.
      888 Seventh Ave.,
      New York, NY 10019



                                                                                        174889.1 8/4/20209
